Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2022 has been entered.
2. Claim 1 is amended. Claims 2-6, 8-10 are canceled. Claim 7 is withdrawn. 
Claims 1, 11-21 are under consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3. (previous rejection, withdrawn as to canceled claims 2-5; previous rejection, maintained as to claims 1, 11-21) Claims 1, 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al. (US 20100166787; previously cited) in view of Gupta et al. (US 20080089909; previously cited) and further in view of Lusso et al. (US20150313990; previously cited).
See claims 1, 11-21 as submitted 9/20/2022.
Applicant contends: claim 1 has been amended; the invention is based on the unexpected finding that vaccination with a first multivalent plasmid vaccine and boosting with recombinant peptide resulted in four times more IFN-y+-secreting CD8+ T-cells than IFN-y+-secreting CD4+ T-cells and higher IL-2+ -secreting CD4+ and CD8+ T-cells. Further, a multi-clade DNA vaccine induced higher antibody titers than the recombinant protein vaccine alone; between the single- and multi-clade DNA primes, greater antibody levels were achieved with the multi-clade formulation; despite the low antibody activity achieved with a single immunization of rgp120 alone, it served as an effective boosting agent, enhancing binding titers following a single or multi-clade DNA prime; nothing in Gupta et al. teaches or suggests the specific combination would exhibit these superior results; nor does Gupta et al. suggest that a prime-boost regimen will increase B-cell response or improve neutralization breadth; one of ordinary skill in the art would have no expectation of arriving at the improved results; Weiner et al. and Lusso et al. do not cure the deficiencies; a prima facie case has not been established.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Actions as to Weiner et al. in view of Gupta et al. and further in view of Lusso et al.
As to the amendment in claim 1, Weiner et al. teaches: consensus sequences for HIV Subtype A Envelope protein, consensus sequences for HIV Subtype B Envelope protein, consensus sequences for HIV Subtype C Envelope protein, consensus sequences for HIV Subtype D Envelope protein [0011].

				Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is maintained that one of ordinary skill in the art would have been motivated and had a reasonable expectation of success in arriving at the claimed invention in view of Weiner et al. in view of Gupta et al. and further in view of Lusso et al.
In response to applicant's argument of unexpected finding, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
To reiterate as previously recited, applicant has not appeared to demonstrate that such results are beyond additive and, for example, synergistic. As indicated above and previously, Gupta et al. already teaches or suggests that: immunization schedules include prime-boost regimens, especially DNA prime- adenovirus boost regimens; the immunogenic compositions can be the same or different for each immunization and the type of immunogenic composition, the route, and formulation of the immunogens can also be varied; it should be readily apparent to one of skill in the art that there are several permutations that are encompassed using the DNA, bacterial and viral expression vectors of the invention to provide priming and boosting regimens [0100].
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
The rejection is maintained for reasons of record.

Conclusion
4. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648